                                                                                           FILED
                                                                                  2021 Apr-12 PM 02:18
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

CAROL GUY, as representative of the )
Estate of Steven Mullins,           )
                                    )
      Plaintiff,                    )
                                    )          Case No.: 4:21-cv-00264-SGC
v.                                  )
                                    )
JEFFERSON DUNN, et al.,             )
                                    )
      Defendants.                   )

                                      ORDER

      Pursuant to the General Order for Referral of Civil Matters to the United

States Magistrate Judges of the Northern District of Alabama, dated January 2, 2015,

the parties are REQUIRED to enter an election regarding the exercise of dispositive

jurisdiction by a magistrate judge pursuant to 28 U.S.C. § 636(c) no later than April

26, 2021. In the absence of consent by all parties, the Clerk is DIRECTED to

reassign the case to a randomly drawn district judge without further order after April

26, 2021.

      The parties are directed to use the magistrate judge consent form on the

CM/ECF system to elect or decline the exercise of magistrate judge jurisdiction.

Unlike in the past, a party can now complete the consent form electronically and

submit it through the Court’s CM/ECF filing system at the following web address:

https://ecf.alnd.uscourts.gov. If a party submits the form electronically, the form
will be delivered directly to the Clerk. It will not be filed on the docket sheet, and

no judge will have access to the form. Alternatively, a party may print the form,

complete it manually, and submit it to the Clerk’s office.

      You may decline magistrate judge jurisdiction without adverse consequences.

The identity of any party who consents to or declines magistrate judge jurisdiction

will remain unknown to the undersigned unless consent is unanimous.                The

undersigned will only learn of a party’s election to consent where all parties have

consented. In the event fewer than all of the parties elect to consent, the Clerk will

not inform the undersigned of the identity of the non-consenting party/parties. If all

parties consent, a magistrate judge will exercise full and final dispositive

jurisdiction, and all appeals will lie directly with the appropriate United States Court

of Appeals.

      DONE this 12th day of April, 2021.



                                               ______________________________
                                                STACI G. CORNELIUS
                                                U.S. MAGISTRATE JUDGE




                                           2
